                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                    CASE NO: 6:19-cr-127-Orl-31LRH

ROBERT W. KURRLE


                                           ORDER
       This Matter comes before the Court on the United States’ Unopposed Motion for an Order

to Deposit Funds and Disburse (Doc. 26).

       After reviewing the Motion, the Court finds that to best serve the purpose of Kurrle’s

anticipated restitution and/or monetary penalties, the Clerk of Court shall accept Kurrle’s

prejudgment payments. The unopposed motion is GRANTED.

       It is hereby ordered that, pursuant to 28 U.S.C. § 2042, upon entry of a criminal judgment,

the Clerk of the Court shall withdraw and apply the deposited funds to the criminal monetary

penalties and/or restitution imposed against the defendant as provided by law and in accordance

with the Clerk’s standard operating procedures.

       DONE and ORDERED in Orlando, Florida on July 24, 2019.




Copies furnished to:

United States Marshal
United States Attorney
United States Probation Office
United States Pretrial Services Office
Counsel for Defendant




                                         -2-
